COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Chikevia Rena Roberts V. The State of Texas

Appellate case number:    01-12-00723-CR; 01-12-00724-CR; 01-12-0075-CR

Trial court case number: 1305295; 1305843; 1305927

Trial court:              337th District Court of Harris County

Date motion filed:        July 23, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is DENIED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting for the Court

Panel consists of: Justice Keyes, Bland, and Brown


Date: July 22, 2014